261 S.C. 515 (1973)
201 S.E.2d 244
The GREENWICH SAVINGS BANK, Respondent,
v.
Mary E. JONES and all other heirs at law or distributees of Leon Jones, Deceased, their heirs, executors, administrators, or assigns, and all persons entitled to claim under or through them or any of them; also all other persons unknown, claiming any right, title, estate, interest in or lien upon the real estate described in the Complaint herein; also any unknown adults being a class designated as John Doe and any unknown infants or persons under disability being as a class designated as Richard Roe and United American Life Insurance Company, of which United American Life Insurance Company, of which United American Life Insurance Company is, Appellant, and all others are, Respondents.
19734
Supreme Court of South Carolina.
December 4, 1973.
*516 Messrs. McNair, Konduros, Corley, Singletary & Dibble, of Columbia, for Appellant.
Messrs. Powell, Kligman & Fleming, of Columbia and Charles B. Barnwell of Horger & Horger, and Edward Mirmow, Jr., of Orangeburg, for Respondent.
December 4, 1973.
Per Curiam:
This is an action by plaintiff bank to foreclose a mortgage on real estate. The respondent Mary E. Jones and Leon Jones, now deceased, were the mortgagors. The appellant United American Life Insurance Company was made a party because of the issuance by it of a credit life insurance policy upon the life of the said Leon Jones, which policy United contends was duly cancelled by it prior to the death of Leon Jones.
Appellant United appeals from an order of the lower court denying its motion for summary judgment made pursuant to Circuit Court Rule 44. This Court having adopted the general rule that an order denying a motion for summary judgment is an interlocutory decision which is not directly appealable, Geiger v. Carolina Pool Equipment Distributors, Inc., 257 S.C. 112, 184 S.E. (2d) 446, the appellant has petitioned for leave to argue against said decision and has urged this Court to either overrule or modify the same.
We have carefully considered the briefs and argument of the appellant and are not presently convinced that we should *517 either modify or overrule said decision. The appeal is, accordingly,
Dismissed.